Citation Nr: 1646753	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-03 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, diagnosed as lumbar spine degenerative disc disease.

2.  Entitlement to service connection for a left hip/buttock disability.

3.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to April 1970, with service in Thailand from May 1968 to May 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In the Veteran's January 2013 VA Form 9, he requested a hearing before the Board.  However, in statements received in August 2014, March 2015, and August 2015, he withdrew his request for such a hearing.  He also failed to report to a scheduled hearing before a traveling Veterans Law Judge in April 2016.  As he has not requested that this hearing be rescheduled, and in light of his prior statements explicitly withdrawing his hearing request, the Board deems the Veteran's request for a Board hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2015).

The Veteran had also initiated an appeal of the denial of a compensable rating for bilateral hearing loss.  However, following a November 2012 Statement of the Case addressing this issue, the Veteran did not file a timely substantive appeal (and he excluded this issue from the current appeal on his January 2013 VA Form 9).  Consequently, this matter is not before the Board.

The issues of entitlement to service connection for a left hip/buttock disability and for prostate cancer are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's currently diagnosed lumbar spine degenerative disc disease began in service and has persisted since that time.



CONCLUSION OF LAW

Service connection for a lumbar spine disability, diagnosed as lumbar spine degenerative disc disease, is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim outlined below.  However, because service connection for a lumbar spine disability is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as arthritis or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptoms.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Board is grateful to the Veteran for his honorable service, including in Thailand from May 1968 to May 1969.

In this case, the Veteran reports that he currently suffers from a lumbar spine disability as a result of injury during military service, to include during the performance of his duties as a Jet Engine Mechanic (which is listed as his primary specialty on his DD Form 214).  He also reports that he has suffered from low back pain continuously ever since his military service.

The Veteran's service treatment records document that in December 1967, when he was on duty as a Jet Engine Mechanic, he developed pain in his back "lifting and stooping" that morning; he noted an onset of pain in the left flank region and reported having intermittent pain in the past, and muscle spasm was diagnosed on that occasion in December 1967.  At his February 1970 service separation examination, his spine was evaluated as normal, and it was noted that he had pulled a muscle in his back in 1967 with "No comp. No seq."  On a February 1970 Report of Medical History at the time of his service separation, he indicated that he had a history of "back trouble of any kind," and it was again noted that he had pulled a muscle in his back in 1967 with "No comp. No seq."

Post-service, the evidence of record indicates that the Veteran underwent surgery to have his coccyx removed in 1974 in an attempt to resolve his back pain, but he has stated that this surgery did not give him relief.  [The records of this 1974 surgery have been found to be unavailable and could not be obtained for review by VA.]  A March 2007 private MRI of the Veteran's lumbar spine revealed a "congenitally narrow lumbar spinal canal (mild)."

Since filing his April 2010 service connection claim, the medical evidence of record has documented the Veteran's ongoing treatment for lumbar spine degenerative disc disease.

At a June 2010 VA spine examination, the Veteran reported having a back strain in service when lifting an engine while working at Eglin Air Force Base, and the VA examiner made note of the December 1967 service treatment record which documented muscle spasm.  It was noted that he had had his coccyx surgically removed in 1974 but that this did not alleviate his symptoms.  He reported that his pain had progressed through the years and that he had sought treatment at several private facilities over the years.  Contemporaneous x-rays of his lumbar spine and sacrum/coccyx area in June 2010 revealed degenerative changes of the lower lumbar facet joints as well as transitional S1 vertebra consistent with anatomic variation and postoperative changes in the pelvis.  The June 2010 VA examiner diagnosed the Veteran with lumbar spine degenerative disc disease.  The VA examiner opined that this disability was "[c]onsistent with age, [and] therefore less likely than not caused by or related to [the] condition during service."

On his January 2013 VA Form 9, the Veteran stated that, as a Jet Engine Mechanic in service, he was required to lift and carry very heavy items and that he had to carry a toolbox (weighing 75 to 100 pounds) with him everywhere he was troubleshooting.  He noted his belief that his back pain (which was treated in service) was the result of the heavy lifting and carrying he performed while on active duty and was not consistent with age.  He also reaffirmed that he had been receiving treatment for back pain for many years.

In an October 2016 brief, the Veteran's representative reiterated that the Veteran's duties as a Jet Engine Mechanic in service included lifting heavy equipment and tools, bending, pushing, thrusting, and performing other duties that placed a lot of pressure on his back.

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has suffered from lumbar spine disability ever since service.  See 38 C.F.R. § 3.303(b).  His competent and credible lay statements with regard to suffering in-service back injury are supported by, as well as consistent with, the findings in his service treatment records and the duties (such as lifting and carrying heavy items like his toolbox) that would have been required of him as a Jet Engine Mechanic.  The medical evidence of record documents that, since his military service, he has been treated for low back pain and has been given a diagnosis of lumbar spine degenerative disc disease.  Furthermore, the most probative evidence of record (i.e., the Veteran's consistent reports of ongoing low back pain ever since his in-service injury - which the Board considers forthright and credible) supports finding a causal link between the Veteran's current lumbar spine disability and the injury he suffered during his military service.

[While the June 2010 VA spine examiner opined that the Veteran's lumbar spine degenerative disc disease was less likely than not caused by or related to his back condition in service (with the rationale being that his current back disability was consistent with age), the Board finds that this opinion did not adequately consider the Veteran's reports of continuous low back pain since service, and therefore such opinion is entitled to no probative weight.  See Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) ("An opinion based upon an inaccurate factual premise has no probative value."); see also Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (deeming a medical opinion inadequate because the examiner failed to render an opinion consistent with the Board's credibility findings).]

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed lumbar spine degenerative disc disease began in service and has persisted since that time.  Accordingly, service connection for a lumbar spine disability, diagnosed as lumbar spine degenerative disc disease, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a lumbar spine disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]


ORDER

Service connection for a lumbar spine disability, diagnosed as lumbar spine degenerative disc disease, is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claims of service connection for a left hip/buttock disability and for prostate cancer.

As an initial matter, the Veteran has reported that he was exposed to herbicide agents during his military service, specifically while stationed at Ubon Air Force Base in Thailand while working on the flight line (which he described as being positioned on the perimeter of Ubon Air Force Base) as a Jet Engine Mechanic, breathing in the air intake from engines which had been in Vietnam as well as flying missions over Vietnam.  He states that he may have developed a current left hip/buttock disability as well as prostate cancer due to this herbicide exposure which he has described.

At present, it has not been confirmed that the Veteran was exposed to herbicide agents during his military service.  His service personnel records do confirm that he served as a Jet Engine Mechanic while stationed at Ubon Air Force Base in Thailand from May 1968 to May 1969.  On remand, formal development for corroboration of exposure to herbicides during his service in Thailand is necessary.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Service Connection for a Left Hip/Buttock Disability

The Veteran states that he currently has a left hip/buttock disability due to his military service (to include as a result of possible exposure to herbicides therein) and/or as secondary to his [now service-connected] lumbar spine degenerative disc disease.

The Veteran's service treatment records do not document any complaints, findings, diagnoses, or treatment of a left hip/buttock disability.

Post-service, the medical evidence of record dating since January 2002 has documented the Veteran's ongoing treatment for chronic pain in his left hip and buttock.  A January 2002 private treatment record noted his report that this pain had occurred well over 20 years prior, and that such pain came back after his coccyx removal surgery in 1974.  A January 2003 private treatment record noted his chronic hip pain as "?neuropathy" (indicating that it was questionable as to whether such pain was actually neuropathy).  June 2010 VA x-rays of his sacrum/coccyx area revealed transitional S1 vertebra consistent with anatomic variation and postoperative changes in the pelvis.

In an August 2010 statement, the Veteran noted that he began experiencing pain in his left buttock shortly after his service discharge.  He also stated that, in his research, he had found others who had experienced chronic pain due to herbicide exposure.  In an August 2010 statement, the Veteran's wife noted that the Veteran had been experiencing pain in his left buttock area since approximately 1979.

In an October 2012 VA treatment record (located in Virtual VA), it was noted that the Veteran had been receiving treatment for his low back at the Andrews Sports Medicine and Orthopaedic Center, and that one of the doctors there at the time (Dr. Carnel) had "felt [his] chronic hip pain [was] related to lower disc bulge."  At present, there are no treatment reports of record from this private facility, nor are there any medical opinions of record (to include any by Dr. Carnel, as referred to above) which address a relationship between the Veteran's [now service-connected] lumbar spine degenerative disc disease and any current disability of his left hip/buttock.

On remand, after all outstanding pertinent treatment reports are obtained for the record, the Veteran should be scheduled for an orthopedic (or other appropriate, such as neurological) examination to ascertain the likely cause of any left hip/buttock disability.




Service Connection for Prostate Cancer

The Veteran states that his prostate cancer is related to his military service (to include as a result of possible exposure to herbicides therein and/or due to exposure to ionizing radiation therein).

The Veteran's service treatment records do not document any complaints, findings, diagnosis, or treatment of prostate cancer.  At his February 1970 service separation examination and on a February 1970 Report of Medical History at the time of his service separation, it was noted that he had "worked around aircraft with radioactive materials" and had "worked around radioactive substances," with "no over exposure noted."

Post-service, the medical evidence of record documents that the Veteran was diagnosed with prostate cancer via a private biopsy in August 1999 and thereafter underwent a radical prostatectomy for treatment.

The Board notes that VA has classified prostate cancer as a disease associated with exposure to certain herbicide agents (under 38 C.F.R. § 3.309(e)) and as a radiogenic disease (under 38 C.F.R. § 3.311(b)(2)).

If and only if service connection cannot be granted for prostate cancer under the herbicide exposure regulations, the AOJ should make a request to official sources (to include the U.S. Army Dosimetry Center) for any available records concerning the Veteran's exposure to ionizing radiation during his service, including but not limited to his DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, and other records which may contain information pertaining to his radiation dose in service.  Thereafter, all such records are to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies, pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  The claim should then be forwarded to the Under Secretary for Benefits for appropriate consideration, in accordance with 38 C.F.R. § 3.311(c).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for any left hip/buttock disability and/or prostate cancer, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified, to specifically include from Dr. Carnel and the Andrews Sports Medicine and Orthopaedic Center.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]  The AOJ should also specifically obtain for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for these disabilities.

2. The AOJ should request VA's Compensation and Pension Service to review the Department of Defense's inventory of herbicide operations to determine whether herbicides were used in Thailand while the Veteran was stationed there from May 1968 to May 1969.  If such request yields a negative result, then a request to the U.S. Army and Joint Services Records Research Center (JSRRC) should be made to attempt to verify the claimed exposure by taking into account the Veteran's military unit, location, dates at the location, military occupation, and any other relevant facts as shown by his service records, in accordance with M21-1MR, Part IV, Subpart ii, 2.C.10.n.  Thereafter, the AOJ must make a formal determination as to whether or not the Veteran was exposed to herbicides in service at any time, in accordance with the results of the aforementioned development.

3. The AOJ should arrange for an orthopedic (or other appropriate, such as neurological) examination of the Veteran to ascertain the likely cause of any left hip/buttock disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each left hip/buttock disability entity found or shown by the record.  If none is diagnosed, please reconcile that conclusion with the pertinent medical evidence in the record, cited above.

(b) Please identify the likely cause for each diagnosed left hip/buttock disability.  Specifically, is it at least as likely as not (defined as a 50% or better probability) that any identified disability was:

(i) incurred in, related to, or caused by any incident of the Veteran's military service (to specifically include, with explanation, whether it is related to any herbicide exposure therein, if and only if such exposure has been verified); OR

(ii) caused or aggravated (the opinion must address aggravation) by his service-connected lumbar spine degenerative disc disease?  (Aggravation means the disability increased in severity beyond its natural progression.)

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

4. If and only if service connection cannot be granted for prostate cancer under the herbicide exposure regulations (based upon the development outlined in Instruction #2 above), the AOJ should make a request to official sources (to include the U.S. Army Dosimetry Center) for any available records concerning the Veteran's exposure to ionizing radiation during his service, including but not limited to his DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, and other records which may contain information pertaining to his radiation dose in service.  Thereafter, all such records are to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies, pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  The claim should then be forwarded to the Under Secretary for Benefits for appropriate consideration, in accordance with 38 C.F.R. § 3.311(c).

5. The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for service connection for a left hip/buttock disability and for prostate cancer.  If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


